DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadkar et al. (PGPUB 2018/0204569), hereinafter referenced as Nadkar.

Regarding claims 1, 11 and 19, Nadkar discloses an agent system, device and medium, hereinafter referenced as a system comprising: 
a terminal device (in-vehicle infotainment; p. 0009) comprising 
a first processor comprising hardware (p. 0050), the first processor being configured to 
recognize spoken voice of a user (voice command from driver; p. 0009), 
determine to which speech interaction agent among a plurality of speech interaction agents an instruction included in the spoken voice of the user is directed (google, alexa, etc.; p. 0013, 0038), and 

an agent server comprising a
second processor comprising hardware, the second processor (p. 0050) being configured to 
recognize the spoken voice of the user which voice is transferred from the terminal device (p. 0009), and 
output a result of the recognition to the terminal device (p. 0034).  
Regarding claim 2, Nadkar discloses a system wherein the second processor is configured to: 
recognize the spoken voice of the user which voice is transferred from the terminal device (speech commands; p. 0034, 0048); 18Docket No. PTYA-19629-US Status: FINAL 
perform processing based on a result of the recognition (perform action; p. 0034); and 
output response data related to the processing to the terminal device (output results; p. 0034).  
Regarding claim 3, Nadkar discloses a system as described above in claim 1.  In addition, Nadkar discloses a system wherein the first processor is configured to output a recognition result of the spoken voice of the user to the agent server instead of the spoken voice of the user (interface; p. 0030, 0038).
Regarding claims 6 and 14, Nadkar discloses a system wherein the first processor is configured to: 

determines, in a case where a phrase identifying a speech interaction agent is included in the text data, the instruction is for the speech interaction agent (Alexa, Google etc.; p. 0013, 0038).  
Regarding claims 7 and 15, Nadkar discloses a system wherein the spoken voice of the user includes a phrase identifying a speech interaction agent, and an instruction for the speech interaction agent (Alexa, Google etc.; p. 0013, 0038).  
Regarding claim 8 and 16, Nadkar discloses a system wherein the terminal device includes a button pressed by the user in speaking (button; p. 0009, 0037).  
Regarding claims 9 and 17, Nadkar discloses a system wherein the terminal device is an in-vehicle device mounted on a vehicle (in-vehicle; p. 0009-0020).  
Regarding claims 10 and 18, Nadkar discloses a system wherein the terminal device is an information terminal device owned by the user (driver; p. 0009).  
	Regarding claim 12, it is interpreted and rejected for similar reasons as set forth in the combination of claims 2 and 3.
Regarding claim 20, it is interpreted and rejected for similar reasons as set forth in claim 3.  In addition, Nadkar discloses a system comprising acquiring response data related to processing based on the recognition result of the spoken voice of the user from the agent server (p. 0013, 0030, 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadkar in view of Wang et al. (PGPUB 2018/0293484), hereinafter referenced as Wang.

Regarding claims 4 and 13, Nadkar discloses a system as described above, but does not specifically teach wherein the terminal device includes a display, and the first processor is configured to cause, when the determining to which speech interaction agent among the plurality of speech interaction agents the instruction included in the spoken voice of the user is directed, the display to display a name of the determined speech interaction agent.  
Wang discloses a system wherein the terminal device includes a display (p. 0137, 0143-0145), and 
the first processor is configured to cause, when the determining to which speech interaction agent among the plurality of speech interaction agents the instruction included in the spoken voice of the user is directed, the display to display a name of the determined speech interaction agent (p. 0137, 0143-0145), to present an indication of the responding virtual agent.
.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadkar in view of Kannan (PGPUB 2017/0140449), hereinafter referenced as Kannan.

Regarding claim 5, Nadkar discloses a system as described above, but does not specifically teach wherein the second processor is configured to: 
accumulate interaction contents of the user as preference information of the user in a storage unit, and perform, when performing the processing based on the recognition result of the spoken voice of the user which result is transferred from the terminal device, processing in consideration of the preference information of the user.  
Kannan discloses a system wherein the second processor is configured to: 
accumulate interaction contents of the user as preference information of the user in a storage unit, and perform, when performing the processing based on the recognition result of the spoken voice of the user which result is transferred from the terminal device, processing in consideration of the preference information of the user (p. 0047-0053), to customize a user interaction.  
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to provide a better interaction.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657